                                                                       Case 2:21-cv-00984-CBM-PD Document 20-5 Filed 06/05/21 Page 1 of 4 Page ID #:385



                                                                          1 THE LAW OFFICE OF FAHAD SHARIF, PC
                                                                              FAHAD SHARIF, ESQ. (SBN# 322563)
                                                                          2 fshariflaw@gmail.com
                                                                              ROGER L. WILKERSON, III, ESQ. (SBN #327889)
                                                                          3 roger@lawrriorinc.com
                                                                            18960 Ventura Blvd #440
                                                                          4 Tarzana, CA 91356
                                                                              Telephone: (310) 361-5614
                                                                          5 Facsimile: (310) 362-0434
                                                                          6 Attorneys for Plaintiff, JOHN EVANS
                                                                          7
                                                                          8                         UNITED STATES DISTRICT COURT
                                                                          9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                         10                                  WESTERN DIVISION
                                                                         11
THE LAW OFFICE OF FAHAD SHARIF,PC




                                                                         12
                       18960 Ventura Blvd. Ste. 440




                                                                              JOHN EVANS, an individual,                  Case No. 2:21-cv-00984-CBM-PD
                                           Tarzana, California 91356




                                                                         13
                                                                                              Plaintiff,                  [Hon. Consuelo B. Marshall]
                                                                         14
                                                                              v.                                          [PROPOSED] ORDER DENYING
                                                                         15                                               DEFENDANTS’ MOTION TO
                                                                              NBCUNIVERSAL MEDIA, LLC, a                  DISMISS AND REQUEST FOR
                                                                         16   corporation; UNIVERSAL PICTURES             JUDICIAL NOTICE IN PART.
                                                                              dba UNIVERSAL CITY STUDIOS,
                                                                         17   LLC, a corporation; JERRY
                                                                              SEINFELD, an individual; STACEY             Date:         June 22, 2021
                                                                         18   SNIDER, an individual, and DOES 1 to        Time:         10:00 a.m.
                                                                              10, inclusive,
                                                                         19                                               Crt. Rm:      8B
                                                                                              Defendants.                  [Plaintiffs Opposition to
                                                                         20
                                                                                                                           Defendants Motion to
                                                                         21                                                Dismiss; Opposition to
                                                                                                                           Requested Judicial Notice;
                                                                         22                                                and Supportive Declaration
                                                                                                                           and Exhibits filed herewith]
                                                                         23
                                                                         24   Defendants NBCUniversal Media, LLC, Universal Pictures, a division of Universal City
                                                                              Studios LLC,1 Jerry Seinfeld, and Stacey Snider’s (collectively,
                                                                         25
                                                                              “Defendants”) Motion to Dismiss Plaintiff John Evans’ (“Plaintiff”) Complaint came on
                                                                         26
                                                                              regularly for hearing on June 22, 2021, at 10:00 a.m., in the courtroom of the Honorable
                                                                         27   Consuelo B. Marshall. Appearances on behalf of the parties were as
                                                                         28   reflected in the record.

                                                                                                                                                   [PROPOSED] ORDER
                                     Case 2:21-cv-00984-CBM-PD Document 20-5 Filed 06/05/21 Page 2 of 4 Page ID #:386



                                        1   The Court, having considered the papers filed in support of and in opposition to
                                        2   the Motion, all evidence set forth therein, the arguments of counsel, and all other
                                        3   matters properly before the Court, and good cause appearing therefor,
                                        4   IT IS HEREBY ORDERED as follows:
                                        5         1.    Defendants’ Request for Judicial Notice is DENIED;
                                        6         2.    Defendants’ Motion to Dismiss is DENIED; and
                                                  3.    Plaintiff’s Complaint is AFFIRMED. Further
                                        7
                                                        reasons supporting the Court’s determinations are set forth in the
                                        8               Court’s Order on the Motion.
                                        9
                                                 IT IS SO ORDRED.
                                       10
                                       11       Dated: June ___, 2021                      _______________________
THE LAW OFFICE OF FAHAD SHARIF,PC




                                                                                           The Hon. Consuelo B. Marshall
                                       12                                                  United States District Court Judge
      18960 Ventura Blvd. Ste. 440
       Tarzana, California 91356




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                                                               By:
                                       23                                            AARON J. MOSS (SBN 190625)
                                                                                     TIFFANY GELOTT (SBN 321951)
                                       24                                            LAUREN R. FISHELMAN (SBN 317601)
                                                                                     Attorneys for Defendant
                                       25                                            NBCUNIVERSAL MEDIA, LLC
                                       26
                                       27
                                       28
                                                                                       2                        [PROPOSED] ORDER
                                     Case 2:21-cv-00984-CBM-PD Document 20-5 Filed 06/05/21 Page 3 of 4 Page ID #:387



                                        1                                     PROOF OF SERVICE
                                                   I am employed in the County of Los Angeles, State of California. I am over the
                                        2   age of 18 and not a party to the within action. My business address is 18960 Ventura
                                            Blvd. Ste. #440, Tarzana, California 91356.
                                        3
                                                   On June 4, 2021, I served the within document(s) described as:
                                        4    [PROPOSED] ORDER GRANTING THE PARTIES’ STIPULATION
                                             AND REQUEST FOR EXTENSION OF TIME FOR PLAINTIFF TO
                                        5    RESPOND TO DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
                                             RULE 12(B)(6)
                                        6
                                                   on the interested parties in this action as stated on the attached mailing list.
                                        7
                                                    (BY MAIL) By placing a true copy of the foregoing document(s) in a sealed
                                        8    □     envelope addressed as set forth on the attached mailing list. I placed each such
                                                   envelope for collection and mailing following ordinary business practices. I am
                                        9          readily familiar with this Firm's practice for collection and processing of
                                                   correspondence for mailing. Under that practice, the correspondence would be
                                       10          deposited with the United States Postal Service on that same day, with postage
                                                   thereon fully prepaid at Los Angeles, California, in the ordinary course of business.
                                       11
THE LAW OFFICE OF FAHAD SHARIF,PC




                                       12    □x     (BY FAX) By transmitting a true copy of the foregoing document(s) via facsimile
                                                   transmission from this Firm's sending facsimile machine, whose telephone number
      18960 Ventura Blvd. Ste. 440




                                                   is (310) 362-0434 and (323) 747-8312, to each interested party at the facsimile
       Tarzana, California 91356




                                       13          machine telephone number(s) set forth on the attached mailing list. Said
                                                   transmission(s) were completed on the aforesaid date at the time stated on the
                                       14          transmission record issued by this Firm's sending facsimile machine. Each such
                                                   transmission was reported as complete and without error and a transmission report
                                       15          was properly issued by this Firm's sending facsimile machine for each interested
                                                   party served. A true copy of each transmission report is attached to the office copy
                                       16          of this proof of service and will be provided upon request.
                                       17    x     (BY ELECTRONIC MAIL) I caused such document(s) to be Served to all
                                             □     Party/Parties through electronic means at the electronic addresses as set forth on
                                       18          the attached service list. Upon completion of transmission of said document(s), I
                                                   did not receive an “undeliverable” receipt.
                                       19
                                                   (BY PERSONAL SERVICE) I personally served all parties on the attached service
                                       20    □     list.
                                       21          Executed on June 4, 2021, at Tarzana, California.
                                       22          I declare under penalty of perjury under the laws of the State of California that the
                                            foregoing is true and correct.
                                       23
                                       24                Candice Valenton
                                       25
                                       26
                                       27
                                       28
                                                                                                              PROOF OF SERVICE
                                     Case 2:21-cv-00984-CBM-PD Document 20-5 Filed 06/05/21 Page 4 of 4 Page ID #:388



                                        1                    JOHN EVANS v. NBCUNIVERSAL MEDIA, LLC, et al.
                                        2                            Case No. 2:21-cv-00984-CBM-PD
                                        3         CLIENT: JOHN EVANS
                                        4         FILE NO.: CS300.000.000
                                        5
                                                                              SERVICE LIST
                                        6
                                        7    Aaron Moss, Esq.
                                        8    GREENBERG GLUSKER LLP
                                             2049 Century Park East, Suite 2600
                                        9    Los Angeles, CA 90067
                                             Telephone: (310) 785 – 6814
                                       10    Facsimile: (310) 201 – 2314
                                       11    Email:
THE LAW OFFICE OF FAHAD SHARIF,PC




                                             amoss@greenbergglusker.com
                                       12
      18960 Ventura Blvd. Ste. 440




                                             Attorney for Defendants,
       Tarzana, California 91356




                                       13
                                             NBCUNIVERSAL MEDIA, LLC;
                                       14    STACEY SNIDER; and
                                             JERRY SEINFELD
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                   4                     [PROPOSED] ORDER
